Citation Nr: 0834048	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-39 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to December 1967.  Service in the Republic 
of Vietnam and receipt of the Purple Heart Medal and the 
Combat Infantryman Badge is indicated by the record.

In February 2004, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin granted service 
connection for PTSD.  A 50 percent disability rating was 
established.  The veteran did not appeal that decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by Milwaukee 
RO which continued the assigned 
50 percent disability rating.  The veteran has perfected an 
appeal. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
intrusive thoughts, isolation, hypervigilance, depression and 
sleeping problems.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
PTSD, in excess of the currently assigned 50 percent, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated December 13, 2004, including a request for evidence 
that the veteran's service-connected disability has become 
worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The December 2004 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the December 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's increased rating claim, 
elements (1), (2) and (3) are not at issue since service-
connected was granted in the February 2004 rating decision.  
As discussed above, the veteran has been provided of notice 
of what the evidence must show to establish an increased 
rating, thereby satisfying Dingess element (4).  With respect 
to element (5), because an increased rating is being denied, 
the matter of an effective date therefore is moot.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
December 2004 VCAA letter the veteran was informed that he 
may submit evidence showing that his service-connected 
disability had increased in severity.  The letter also 
informed the veteran: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the December 13, 2004 VCAA letter, pages 1-2.

Furthermore, the veteran displayed actual knowledge of this 
requirement in a January 2005 statement, where he discussed 
the impact his PTSD symptoms have on his daily life and 
employment.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this case.

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  However the veteran has 
demonstrated actual knowledge of how disability ratings are 
determined.  Specifically, in a January 2005 statement the 
veteran argued that he was entitled to a higher disability 
rating and proceeded to list his PTSD symptoms. 

With respect to the fourth element, the Board notes that the 
December 2004 VCAA letter advised the veteran that the 
evidence needed to show that his disability had increased in 
severity or worsened and notified him of the type of 
evidence, medical and lay, that may be used in order to 
assign a higher rating.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In short, the record indicates that the 
veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination in February 
2007, the results of which will be reported below. 

The Board notes that the veteran's representative has argued, 
in part, that this case should be remanded to clarify whether 
or not the veteran desires a hearing with a Veterans Law 
Judge (VLJ).  See the September 2008 appellant's brief, page 
2.  Specifically, the representative has argued that the 
veteran failed to complete a portion of his substantive 
appeal (VA Form 9) which would have indicated his hearing 
preferences and that the Board should remand to inquire 
whether a hearing is desired. 

Under 38 C.F.R. § 20.700 a request for a hearing will be 
granted if "an appellant, or an appellant's representative 
acting on his or her behalf, expresses a desire to appear in 
person."  After a careful review of the claims folder, the 
Board can find no indication that the veteran ever expressed 
a desire for a hearing.  The Board further notes that the 
veteran's representative has not requested a hearing on the 
veteran's behalf.  Instead, he simply requested that VA 
remand case to inquire whether a hearing is desired.  The 
veteran's representative is, of course, more than able to 
contact the veteran himself and relay any request for a 
hearing.  The representative did not do so.  

In light of the fact that neither the veteran nor his 
representative have expressed a desire for a personal 
hearing, the Board finds that a remand for clarification is 
not necessary and would add needless delay to the veteran's 
claim. 

The Board also notes that the veteran's representative has 
argued that the February 2007 examination was inadequate.  He 
notes that the examiner's report indicates that the veteran's 
"chart" and electronic records were reviewed but that the 
examiner did not report reviewing the veteran's claims 
folder.  

The veteran appears to have received his PTSD treatment 
solely from the VA.  The Board further notes that the claims 
folder contains the veteran's VA PTSD treatment records, as 
well as his prior VA examination reports, which are 
electronic printouts of VA medical records.  In other words, 
the claims folder contains the same records as were reviewed 
by the examiner in the conjunction with the February 2007 VA 
examination.  Thus, remand for review of the same records 
would be a useless exercise.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis 

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling.  As described above, a 50 percent 
disability rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The 50 percent disability rating was assigned by the RO in 
June 2004 based on evidence of intrusive thoughts, isolation, 
hypervigilance and sleeping problems.  It was noted that the 
veteran was diagnosed with a GAF score of 60 (as was noted 
above, this score is indicative of at worst moderate 
symptoms).  Subsequent evidence is congruent with such 
assessment.  The February 2007 examiner noted that the 
veteran reported "some continued vigilance, watching for 
ambush sites, etcetera and some continued startle response."    

In order to warrant a 70 percent disability rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
rating is not warranted.  

There is a remote history of suicidal ideation.  In a July 
2007 mental health treatment note the veteran described 
having a rough transition from military to civilian life (in 
the late 1960s).  He described having suicidal thoughts but 
stated that he "got his life back together after this and 
went back to college to get a degree and hasn't had any 
suicidal ideations since."  Indeed, the recent medial 
treatment records and VA examination all describe the veteran 
has denying any suicidal ideation.  See, e.g., VA outpatient 
treatment records dated, July 25, 2005; January 17, 2006; 
April 6, 2006.

The January 2004 VA examination specifically noted that there 
were no signs or symptoms of obsessions or compulsions.   
There is no medical evidence indicating that the veteran 
engages in obsessional rituals which interfere with routine 
activities.  Nor does the record indicate that the veteran 
experiences near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively. 

With respect to such criteria as obscure speech and impulse 
control, during the February 2007 VA examination the veteran 
was described as "relaxed, pleasant, friendly and talkative. 
. . .  He was rather soft spoken and mild mannered but speech 
was otherwise well-modulated, normal rate and prosody and he 
expressed himself easily and well."  The veteran's thinking 
was "quick and clear and he answered all questions in a 
relevant and logical manner."  A January 2006 VA treatment 
note also describes the veteran has having logical and 
coherent speech and thoughts.  Accordingly, the Board finds 
that the veteran does not have intermittently illogical, 
obscure or irrelevant speech. 

The evidence of record indicates that the veteran has been 
married for approximately thirty-two years and will 
occasionally go to dinner or a movie with his wife.  While 
his level of social involvement is reduced, the veteran has 
gone deer hunting with a small group of friends over the 
years and he and his wife will socialize with another couple 
occasionally.  See the February 2007 VA examination report; 
see also the July 2005 VA outpatient treatment note.  
Accordingly, the evidence indicates that the veteran has 
maintained effective relationships. 

During the April 2005 VA examination the veteran reported 
that work was becoming more stressful "due to the less-
disciplined attitudes of some children and their parents."  
The veteran soon thereafter retired after 29 years of 
teaching.  There is no evidence that the veteran's PTSD was a 
significant factor in his retirement.  Currently, the veteran 
works part time and will occasionally fill in as a substitute 
teacher.  The February 2007 VA examination stated that the 
veteran's PTSD symptomatology creates "only mild occasional 
problems in his working life."  There is no evidence 
indicating that the veteran has difficulty adapting to 
stressful circumstances (including work or a worklike 
setting).  

During the January 2004, April 2005 and February 2007 VA 
examinations the veteran was described as casually dressed 
and neatly groomed.  There is no evidence indicating that the 
veteran has neglected his personal appearance and hygiene. 

The February 2007 VA examination report indicated that the 
veteran was "orientated in all three spheres."  This is 
congruent with the numerous outpatient treatment records 
which indicate that the veteran is fully oriented.  
Therefore, the spatial disorientation criteria has not been 
demonstrated. 

In short, the evidence of record indicates that the veteran 
has not met any of the criteria necessary for a 70 percent 
rating.  A review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers around his 
intrusive thoughts, isolation sleep impairment, 
hypervigilance and depression.  As detailed in the law and 
regulations section above, these symptoms are more congruent 
with the veteran's currently assigned 50 percent disability 
rating.  

The Board has also considered the veteran's entitlement to a 
100 percent disability rating. However, there is no evidence 
of record indicating gross impairment to thought processes 
and communication or grossly inappropriate behavior.  Nor is 
there evidence that there is a persistent danger of the 
veteran hurting himself or others, or memory loss for names 
of close relatives, own occupation or own name.  The February 
2007 VA examiner estimated that the veteran had above-average 
intelligence.  He has routinely been described as properly 
groomed and fully orientated.  There is no medical evidence 
indicating that the veteran suffers from persistent delusions 
or hallucinations.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

The Board additionally observes that the veteran has been 
assigned GAF scores ranging from 60-70, which are reflective 
of mild to moderate impairment due to PTSD.  This is 
consistent with the veteran's assigned 50 percent disability 
rating.

Thus, a review of the evidence indicates that symptomatology 
associated with the veteran's PTSD most closely approximates 
that which allows for the assignment of a 50 percent 
evaluation.  An increased rating is therefore denied.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran filed his claim for an increased 
disability rating for his service-connected PTSD in November 
2004.  Therefore, the relevant time period under 
consideration is from November 2003 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
November 2003 to the present. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's PTSD was 
more severe during the appeal period. The veteran has pointed 
to none.  As discussed above, the January 2004, April 2005 
and February 2007 VA examination reports along with the VA 
outpatient treatment records demonstrate no significant 
differences in pathology in the veteran's PTSD.  Accordingly, 
there is no basis for awarding the veteran disability rating 
other than the currently assigned 50 percent at any time from 
November 2003 to the present.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
that the symptomatology is of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
veteran's PTSD is specifically contemplated under the ratings 
criteria.  Accordingly, the Board finds that the veteran's 
disability picture has been contemplated by the ratings 
schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the veteran has been hospitalized at all for this 
disability.  

With respect to employment, while the veteran is currently 
retired there is no indication that his PTSD symptomatology 
caused him to miss work or causes him to miss work from his 
part-time job. There is nothing in the current evidence of 
record to indicate that the veteran's PTSD causes any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased rating for PTSD in excess of the 
currently assigned 
50 percent is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


